Title: From Benjamin Franklin to Matthew Boulton, [15 June 1772]
From: Franklin, Benjamin
To: Boulton, Matthew


Monday morng. [June 15, 1772]
Dr. Franklin presents his Compliments to Mr. Bolton, and having heard last Night by the Marquis Grisella of Mr. B’s intended Call in Craven Street at Ten this Morning, is sorry he cannot be at home to receive him, being oblig’d to be early at Westminster Abby in order to get in. Wishes Mr. Bolton would favour him with his Company at Dinner this Day at 4, or to-morrow if that better suits him. Requests Mr. Bolton would peruse the enclos’d, and add a Line of Permission to Dr. F’s Friend L’Abbé Morellet to see his Wonderful Works at Soho.
 
Addressed: M Bolton
Endorsed: Note of Dr: Franklin —— (no date)
